DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (US 5319181) in view of Guo et al. (US 2015/0161427 A1) and Lapstun et al. (US 2003/0080948 A1).
Regarding claim 1, Shellhammer teaches a microcontroller-based code reader, comprising:
an imager configured to capture an image of an object having a machine-readable indicia disposed thereon (18, 20);
a microcontroller having an embedded memory therein (Fig. 4), and configured to:
read, from the imager, an image subsample of an image captured by the imager (A, Fig. 8A); store the image subsample in the embedded memory of the microcontroller; and decode the machine-readable indicia from the image sub sample (Fig. 8A).
Shellhammer lacks the details of the image subsampling and the physical details of the microcontroller.
Guo teaches reading directly from an imager, the image subsample (Fig. 7A), the image subsample being less than a full frame image of the imager [0039, 0040]; and storing the subsample without first storing the image subsample in any buffer external to the microcontroller [0039, 0040] (Fig. 9).
Therefore it would have been obvious to use the subsampling discussed in Guo because it allows for a sharper image when attempting to decode optical codes (Fig. 1, [0033]).
Lapstun teaches a microcontroller having an embedded memory therein on a single chip configured to read, store, and decode image data [0487].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the ASIC chip with embedded memory as discussed by Lapsun because it provides an overall package that is smaller, more efficient, and more secure. Further, the chip is being used for a single purpose so it is possible to use an ASIC chip.
Regarding claim 2, Shellhammer teaches wherein the embedded memory has a storage capacity that is less than a full frame image of the imager (section of the memory storing subsample is less than entirety of memory, Col. 5 Lines 24-46).
Regarding claim 3, Shellhammer teaches wherein the image subsample includes a first frame and a second frame (44, 46, 30).
Regarding claim 4, Shellhammer teaches wherein the wherein the microcontroller is further configured to:
store the first frame in the embedded memory of the microcontroller;
attempt to decode the machine-readable indicia from the first frame (Col. 5 Lines 24-46);
store the second frame in the embedded memory of the microcontroller by overwriting the first frame (Col. 5 Lines 29-35); and
attempt to decode the machine-readable indicia from the second frame (Fig. 8A, Fig. 8B).
Regarding claim 5, Shellhammer teaches wherein the microcontroller, in reading the image subsample, is configured to row skip when image subsampling in the first frame directly from the imager to the embedded memory of the microcontroller and column skip when image subsampling in the second frame (A, B, Fig. 8A) directly from the imager to the embedded memory of the microcontroller.
Regarding claim 6, Shellhammer teaches wherein the microcontroller, in decoding the machine-readable indicia, is further configured to:
determine whether the entire machine-readable indicia is contained within either of the first frame or the second frame (68); and
in response to determining that the entire machine-readable indicia is not contained in either of the horizontal or vertical image subsample, stitch partially decoded label portions of the imaged machine-readable indicia contained in the first frame and the second frame to obtain a full decode of the machine-readable indicia (Fig. 8A).
Regarding claim 7, Shellhammer teaches wherein the microcontroller, in reading an image subsample, is further configured to:
read, directly from the imager to the embedded memory of the microcontroller, a sequence of image subsamples, each of the image subsamples including different sets of contiguous rows of the image captured by the imager (46); and
decode one or more machine-readable indicia contained in each of the image subsamples (Fig. 8A).
Regarding claim 8, Shellhammer teaches wherein the microcontroller, in reading the sequence of image subsamples, is configured to read directly from the imager to the embedded memory of the microcontroller a top set of contiguous rows, a middle set of contiguous rows, and a bottom set of contiguous rows of the image data (progresses through all rows, including a top, middle, and bottom set, Fig. 8A).
Regarding claim 9, Shellhammer teaches wherein the image subsample includes:
a first frame with a row skipped subsample for ID decoding by the microcontroller (30); a second frame with a column skipped subsample for ID decoding by the microcontroller (48);
a third frame with a first set of contiguous rows or columns for 2D decoding by the microcontroller (46 loops back to A); and
a fourth frame with a second set of contiguous rows or columns for 2D decoding by the microcontroller (64 loops back to B).
Regarding claim 10, Shellhammer teaches wherein the microcontroller is further configured to successively alternate read ID and 2D machine-readable indicia (initially reading 1 row – 1D, then reading a plurality of rows formed into a column – 2D, Fig. 8A).
Regarding claims 11-19, these claims are analogous to the claims above and are therefore also taught by Shellhammer in view of Guo and Lapstun.
Regarding claim 20, Shellhammer further teaches wherein the device is a home appliance (pc – Fig. 12).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Lapstun and are required by the amendment regarding the single chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876